Casey, J. P. (dissenting).
Within a four-month period, defendant entered into separate contracts to sell separate parcels of its large tract of land. Since it also intended to retain a portion of the land, defendant knew or should have known that subdivision approval would be required before all of its obligations under both contracts could be fulfilled. Defendant also knew or should have known that subdivision approval would not be given without plans regarding the future development of each of the parcels, including the parcel to be retained by defendant. It necessarily follows, then, that because defendant agreed to sell a portion of its property to plaintiffs with actual or constructive knowledge of the subdivision requirements, defendant’s agreement to cooperate and "use its best efforts to assist in the satisfaction” of contingencies included a promise to provide the plans for future development of its property if necessary to satisfy the zoning/ subdivision contingency. The majority appears to view defendant’s contract with plaintiffs as merely an agreement to sell the property if plaintiffs could close before the buyer of the other parcel closed on its contract. The contract with plaintiffs, however, contains no such contingency. Defendant should *303be held to the terms of its contract as written, which includes the requirement that it use its best efforts to assist in the satisfaction of all contingencies, including the one requiring plaintiffs to obtain subdivision approval, and to do nothing which would be detrimental to the satisfaction of those contingencies.
By closing the sale of one parcel to the Widewaters Group before closing the sale of the parcel to plaintiffs, and by thereafter applying for subdivision approval without providing any plans for the future development of the retained parcel, defendant effectively precluded satisfaction of the zoning/subdivision contingency. Defendant’s claim that it has no development plans for the retained parcel is patently insufficient to defeat plaintiffs’ rights under the contract. When defendant agreed in its contract to use its best efforts to assist in the satisfaction of all contingencies, including the zoning/subdivision contingency, and to do nothing detrimental to the satisfaction of those contingencies, defendant was well aware that subdivision approval based upon future development plans would be required to complete the sale to plaintiffs if the sale of any other parcel closed first. Since defendant knew or should have known when it contracted with plaintiffs that future development plans might be necessary to satisfy the zoning/subdivision contingency, defendant’s assertion that it has no development plans can hardly be viewed as meeting the best efforts requirement of its contractual obligation.
Supreme Court’s order should therefore be affirmed.
Mikoll, J., concurs. Ordered that the order is reversed, on the law, with costs, motion denied, cross motion granted, summary judgment awarded to defendant and complaint dismissed.